Exhibit 10.1
 
 Investment agreement in
Mei County Kiwi Comprehensive Deep Processing Zone
 
Party A: Managing Committee of Mei County National Kiwi Fruit Wholesale Trading
Center (Party A has been authorized by the People’s Government of Mei County to
be in charge of the construction and administration of the Mei County National
Kiwi Fruit Wholesale Trading Center)   (hereinafter referred to as “Party A”)
 
Party B: SkyPeople Juice Group Company Limited (hereinafter referred to as
“Party B”)
 
To respond to the call of the nation and accelerate the development of the local
economy of Mei County, through multiple discussions and field studies, and based
on the principles of equal consultation and mutual benefit, this agreement has
been reached by both parties, with regard to the Mei County Kiwi Fruit
Comprehensive Deep Processing Zone project, which shall be observed by both
parties.
 
I.      Name of the Project
 
Kiwi Fruit Comprehensive Deep Processing Zone (the specific name shall be
subject to approval by the local authority of the National Development and
Reform Commission).
 
II.     Project Construction
 
Party B shall be responsible for investment and construction of the project. The
planned amount of investment is RMB 445.6 million (approximately US$ 71.9
million), including two different functioning zones located in total planned
area of 286 mu (approximately 47 acre) in size, among which:
 
1)  
Kiwi Fruit comprehensive deep processing zone: planned amount of investment of
RMB 294.3 million (approximately US$ 47.5 million) with planned area of 150 mu
(approximately 24.7 acre), including establishment of:

 
a)  
concentrated kiwi fruit puree production line(s)

 
 
b)  
kiwi fruit juice beverages production line(s)

 
c)  
specialty fruits & vegetables quick-frozen production line(s)

 
d)  
kiwi fruit pectin production line(s) and kiwi fruit seeds oil extraction
line(s), and

 
e)  
supporting facilities, such as food safety inspection center;

 
2)  
Kiwi fruit and fruit-related materials trading zone: planned amount of
investment of RMB 151.3 million (approximately US$ 24.4 million) with planned
area of 136 mu (approximately 22.4 acre), including the construction of:

 
a)  
a trading mall with trading venue in the front and storage in the rear;

 
b)  
fruit trading shelter; and

 
c)  
fruit-related materials trading shelter, etc.

 
 
 

--------------------------------------------------------------------------------

 
 
III.      Project Site Selection
 
After the field studies and site selection by Party A and Party B, both parties
agree that the project shall be built on a parcel of land of approximately 286
mu in size located at Yangjia Village, Changxing Town of Mei County . (.The
specific location of the Project Land shall be subject to the description set
forth in the site selection approval issued by Mei County Land Bureau and the
actual size of the Project Land shall be subject to the red line map issued by
the Land Bureau in Mei County).
 
IV． Project Submission and Approval
 
1)  
Party A shall be responsible for handling application of approval on Project
environment impact assessment of Kiwi Comprehensive Deep Processing Zone on
behalf of Party B.  Party A shall complete the approval documents of environment
impact assessment from provincial and state environmental protection department
(shall be subject to the limits of legal authorities) and Party A shall deliver
the approval documents to the Party B within 60 days after this agreement has
been entered into, then Party B shall commence construction of the project.

 
2)  
Party A agrees to Party B’s establishment of a number of separate companies for
administrative and operational purposes of the project based on nature and
characteristics of the project. Party A shall designate relevant functioning
departments of its own to facilitate Party B in registering companies,
establishing project and applying approvals of fire, safety, etc. Companies
established by Party B for the purpose of this project shall enjoy the same
preferential policies of this agreement.

 
3)  
Party A shall provide a list of documents and materials required for application
of relevant approvals to Party B; and Party B shall provide such documents to
Party A. Party A shall designate specific staff to facilitate Party B’s
approvals listed above.

 
V．   Project Land and Related Issues
 
1)  
Land Grant Fee, the total amount of consideration for transferring the land use
right of the Project Land to Party B shall be RMB 0.3 million per mu, including
all fees that are payable to all state and local government departments. Party A
guarantees to deliver the Project Land, free from any issues to Party B at the
price of RMB 0.3 million per mu, and also facilitate Party B applying for
certificate of land use right of the project land for Party B. The nature and
term of the land use right of the Project Land shall be subject to the
corresponding laws, rules and regulations.

 
2)  
Within 30 days after this agreement has been entered into, Party B shall prepay
50% of Land Grant Fee based on the land measurement area provided by Party A,
which shall be paid into the designated account after Party A issued the payment
notice to Party B.  The remaining balance of the Land Grant Fee shall be paid
after Party A issued the second payment notice to Party B within 30 days
following the date of land delivery and then Party B shall pay remaining balance
of Land Grant Fee calculated on the actual land delivered to Party B.

 
3)  
Party A guarantees to finish the house demolition work on the Project Land and
deliver the Project Land to Party B within 20 days after this agreement has been
entered into. Party A guarantees that the land to be delivered to Party B shall
be free of any liabilities or any pending disputes. Party A shall be responsible
for demolition, arrangement and compensation work on the Project Land and bear
all relative costs. Party B shall bear no liability or responsibility for such
work and costs.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.1  Party A shall be responsible for the financing and construction of the
basic infrastructure surrounding the Project Land, such as the main water
supply, main water drainage, main power supply, main roads, natural gas
provision and communications network. The infrastructure of the ancillary
facilities constructed by Party A shall satisfy the requirements of Party B to
ensure Party B’s normal construction and production with respect to the project.
 
4.2  Party A agrees to dig a well on the Project Land for water to be used for
living and construction purposes. Party A shall instruct relevant department in
charge of water resources management for application of relevant approvals and
provide hydrologic data.
 
4.3  Party A agrees to establish sewage treatment plants on the project land to
recycle sewage. No fees shall be payable by Party B for discharge of sewage
after treatment into main water drainage.
 
4.4  Party A shall be responsible for providing electricity supply to the
Project Land meeting electricity demand of construction and operation
demand.  Party A shall be responsible for providing double circuit power supply
that is greater than 3000KAV.
 
4.5   Party A shall guarantee the supply of natural gas to the Project Land to
meet natural gas demand of the construction and living.
 
4.6   Party A shall be responsible for roads outside of the Project Land to meet
Party B’s construction and production demand.

 
VI． Project construction and related issues
 
 
1.  Party A shall deal with the application of approval on Project environment
impact assessment of Kiwi Comprehensive Deep Processing Zone within 60 days
after entering into this agreement. Party B shall commence construction of the
project within 30 days after Party A delivered all the land.

 
 
2.  During the project construction, P arty A shall actively cooperate with
Party B on construction work, assist Party B to coordinate and solve the project
construction difficulties and interference.

 
 
3.  Party B shall be responsible for project construction, Party A shall permit
Party B to independently engage the construction team, purchase materials of the
project construction and other matters related to this project.

 
VII.  Application for Land Use Right Certificate and Related Building Ownership
Certificate for the Project
 
1)  
Party A shall be responsible for completing the application of and delivering of
land use right certificate of the Project Land to Party B of project land within
6 months after Party B has commenced construction of the project.

 
2)  
The real estate management department of Party A shall issue Building Ownership
Certificates with respect to the buildings constructed by Party B for the
Project within 30 days upon submission of the relevant materials by Party B.

 
3)  
Party B shall enjoy the most preferential policies for fees payable upon
application of Building Ownership Certificate.

 
 
 

--------------------------------------------------------------------------------

 
 
VIII. Labor Employment for the Project
 
 
Party A shall permit Party B to independently recruit employees; provided any
recruitment shall be in compliance with the labor laws and regulations of the
People’s Republic of China. As compared with candidates with similar
qualifications, residents whose land is acquired for the Project shall be given
preference.
 
VIIII. Projects Preferential Policies
 
1)  
The Project shall qualify for preferential policies of Mei County, Baoji and
Shaanxi for the purposes of attracting investment.

 
2)  
During the construction process of the Project and after it has commenced
production, Party A shall support to apply for all financial support to Party B
from state and local government.

 
3)  
Party A shall organize a special working group made up of relevant officials to
coordinate and assist on the project.

 
4)  
During the construction process of the project and after it has commenced
production, Party A shall support the local financial institutions in their
providing commercial loans to Party B.

 
5)  
If new states policies are promulgated that are relevant to the Project, such
new policies shall govern.

 
X.   Related-issues after the completion of the project
 
The ownership interests of all the buildings and the facilities related to this
project belong to Party B. Party B shall pay taxes to Party A according to
corresponding laws, rules and regulations of the state and local government.
When the state or the local government issued preferential tax policies, Party A
shall promptly notify and actively support Party B to enjoy preferential tax
policies.
 
XI.  Liabilities for breaching the contract
 
 
1.  If Party A fails to deliver the land at the appointed time, for each day of
delay Party A shall pay Party B 1‰ of the total land grant fee as a liquidated
damages fee. If Party A fails to deliver the land more than 3 months of the
appointed time, Party B has right to terminate this agreement. Then Party A
shall refund the land grant fee paid by Party B and pay the interest according
to the bank’s loan interest to Party B, within 7 days when received the
termination notice from Party B.

 
 
2.  If Party A fails to finish environment impact assessment for Party B and
such failure extends more than 3 months, Party B shall have the right to
terminate this agreement. Party A shall pay to Party B the losses incurred
according to this agreement.

 
 
3.  If any party breaches this agreement (except the above two items under
article XI) and caused losses to the other party, the breaching party shall
compensate the other party for such losses.

 
XII.  Project Dispute Settlement
 
 
1.  Where any dispute arising during the performance of the agreement, both
parties shall solve through friendly negotiation.
 

 
2.  In case dispute can not to be solved through negotiation, such dispute shall
be submitted to the competent arbitration committee.


 
 

--------------------------------------------------------------------------------

 
 
XIII.  Miscellaneous
 



 
1.  In term of the issues unmentioned in the agreement, the two parties could
stipulate by signing a supplementary agreement which has equal legal
effectiveness with the agreement.
 
2.  The agreement is in 4 copies. Each Party holds two copies which have equal
legal effectiveness.
 
3.  The agreement comes into effect when the legal representatives of both
parties affixed their signatures and seals on it.

     
     
 
Party A: Managing Committee of Mei County National Kiwi Fruit Wholesale Trading
Center
 
Legal Representative: /s/ Dongke Liu
 
Party B: SkyPeople Juice Group Company Limited
 
Legal Representative: /s/ Hongke Xue
 
Date: April 3, 2013